                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                     UNITED STATES DISTRICT COURT
                                   9                                 NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                         JACOB S. SILVERMAN,
                                  11                                                    Case No. 18-07621 BLF (PR)
                                                           Plaintiff,
                                  12                                                    JUDGMENT
Northern District of California
 United States District Court




                                  13               v.

                                  14     DENNIS GAGNON, et al.,
                                  15                       Defendants.
                                  16

                                  17

                                  18            The Court has dismissed all claims against Defendants and granted their motion to
                                  19   dismiss. Judgment is entered in favor of Defendants.
                                  20            The Clerk shall close the file.
                                  21            IT IS SO ORDERED.
                                  22   Dated: _March 30, 2020_                          ________________________
                                  23                                                    BETH LABSON FREEMAN
                                                                                        United States District Judge
                                  24

                                  25   Judgment
                                       PRO-SE\BLF\CR.18\07621Silverman_judgment
                                  26

                                  27

                                  28
